Justice MULLARKEY delivered the Opinion of the Court.
The People bring this interlocutory appeal challenging the district court’s suppression of statements made by the defendant in response to questioning by a police officer. The statements were found by the district court to be the result of an involuntary waiver of the defendant’s right to remain silent. According to the People, the standard by which the district court adjudged the waiver was incorrect, and the ruling lacked both a legal and factual basis. Although we find the language of the district court’s ruling to be faulty, the focus of the ruling was correct and the court’s conclusion is supported by the evidence. Therefore, we affirm the ruling of the district court.
I.
In the early morning of August 16, 1992, State Trooper Thomas Medina, Jr., arrived at the scene of a serious accident. There he observed a man face down on the roadway, a single passenger car seat lying nearby. The man, who emergency personnel determined was dead, and the seat were about eighty-eight feet away from a heavily damaged car. Another man was discovered lying face up against the right rear wheel of the car, blood on his mouth. When told by the officer to remain still, the man moved his arm. Trooper Medina presumed the man was unconscious and seriously injured. Identification of the man as Bret William May was discovered by the emergency personnel treating him. May was taken by helicopter to St. Anthony’s Hospital North.
Trooper Medina noted that the ear was smashed from the front and rear. The passenger seat was missing, but the driver’s seat was still attached. With another officer, who was an accident reconstruc-tionist, Trooper Medina surveyed the accident scene. They measured 236 feet of yaw and skid marks crossing the road. The car then went into a ditch and travelled another 27 feet, ending up against a fence. The officers estimated that the car had been going at least twenty miles over the posted speed limit of thirty miles an hour on a winding road with restricted visibility.
State Trooper Ted Hollis also participated briefly in the investigation at the scene of the accident. He then went to the hospital to interview May and obtain blood samples from him. Hospital personnel permitted Trooper Hollis to meet with May, who was resting on a gurney with an I.V. in his arm at the time. Trooper Hollis noticed a strong alcoholic odor on May’s breath, and May’s eyes were watery and bloodshot. After advising May that he was under investigation for vehicular homicide and that blood samples would be taken, Trooper Hollis then asked May to answer some questions. May consented, and was then given his Miranda1 warnings. When asked if he understood them, May replied that he did.
Trooper Hollis then began questioning May. May admitted to driving the car and drinking at the Twin Towers Bar earlier in the evening. Although he was unsure exactly how much he had consumed, he stated it was "enough to be drunk.” He finished drinking around 10:30 or 12:30 that night. May also stated, in response to questioning, that he had been driving on Ura Road, that he was going home, that he could not remember if anyone had been in the car with him, and that he did not have any mechanical problems. May did not know what time it was, but thought it was the 20th of August. He also thought he was at the Highland Village Apartments. May stated that he had eaten at Burger King, and that he had no medical problems.
The interview lasted for ten to fifteen minutes. During this time, May appeared *882to be drifting in and out of consciousness. He only responded to the trooper’s questions, not volunteering any information, and a number of the answers he gave were inaccurate — the date, time, where he had been driving, where he was presently, and whether anyone had been with him.
May was charged on August 25 with Vehicular Homicide, a class four felony.2 He filed a motion to suppress his statements to Trooper Hollis, claiming that due to head injuries, he had no recollection of any matters at the hospital involving Trooper Hollis. After testimony from Troopers Hollis and Medina, and from May, the district court granted the motion to suppress, finding that “[u]nder the circumstances ... the Prosecution has failed in their burden to establish a voluntary waiver of the Miranda right....” The People appealed the ruling to this court, arguing that the legal standard of voluntariness had been applied incorrectly. We agree with the People’s contention, but affirm the suppression ruling on different grounds.
II.
In Miranda v. Arizona, 384 U.S. 436, 86 S.Ct. 1602, 16 L.Ed.2d 694 (1966), the United States Supreme Court set forth certain guidelines by which the rights of a person subjected to custodial interrogation 3 are safeguarded. Thus, before a person in custody can be interrogated, “that person must be warned that he has a right to remain silent, that any statement he does make may be used as evidence against him, and that he has a right to the presence of an attorney, either retained or appointed.” Id. at 444, 86 S.Ct. at 1612.
These rights may be waived, however, as long as the waiver is knowingly, intelligently, and voluntarily made. Id.; People v. Hopkins, 774 P.2d 849, 851 (Colo.1989). An inquiry into the validity of any such waiver encompasses two dimensions, as set forth in Hopkins:
First, the relinquishment of the right must have been voluntary in the sense that it was the product of a free and deliberate choice rather than intimidation, coercion, or deception. Second, the waiver must have been made with a full awareness, both of the nature of the right being abandoned and the consequences of the decision to abandon it.
Hopkins, 774 P.2d at 851 (quoting Moran v. Burbine, 475 U.S. 412, 421, 106 S.Ct. 1135, 1141, 89 L.Ed.2d 410 (1986)). The burden is placed on the prosecution to prove the waiver by the preponderance of the evidence. Colorado v. Connelly, 479 U.S. 157, 168, 107 S.Ct. 515, 522, 93 L.Ed.2d 473 (1986); Hopkins, 774 P.2d at 852.
As a preliminary matter, we note that, in earlier cases, there was some confusion concerning the two elements of a valid waiver quoted above. Thus, a defendant’s mental ability to comprehend the nature and ramifications of his or her waiver, which is now a separate element, originally was part of the voluntariness determination. See, e.g., People v. Fordyce, 612 P.2d 1131 (Colo.1980). This evolution of the “voluntariness” assessment into the present two-part test4 explains why the *883district court did not articulate correctly the elements of a valid waiver when it relied on Fordyce. To determine the validity of a waiver, a court must address the two separate dimensions of voluntariness: first is the presence or absence of coercion, which primarily concerns the effect of police conduct, and second is the knowing and intelligent action on the part of the person being interrogated.
The People correctly point out that a waiver of Miranda rights resulting in a confession or inculpatory statement is considered to be involuntary only if coercive governmental conduct — whether physical or psychological — played a significant role in inducing the defendant to make the confession or statement. See Colorado v. Connelly, 479 U.S. 157, 107 S.Ct. 515, 93 L.Ed.2d 473 (1986); People v. Gennings, 808 P.2d 839 (Colo.1991). Here, the defendant does not claim that the police, in any manner, acted inappropriately; there are no allegations of police misconduct in the interview of May at the hospital.5 The People, however, have neglected the second prong of the waiver test in their argument. That is, was the defendant fully aware of the nature of the right to remain silent that he was abandoning and the consequences of abandoning that right? In other words, since May was subjected to a custodial interrogation, we must determine if May’s waiver of his Miranda rights was knowing and intelligent. See Colorado v. Spring, 479 U.S. 564, 574, 107 S.Ct. 851, 857-58, 93 L.Ed.2d 954 (1987); Moran, 475 U.S. at 421, 106 S.Ct. at 1140-41; Miranda, 384 U.S. at 444, 86 S.Ct. at 1612.
The validity of May’s waiver must be examined under the totality of the circumstances surrounding the custodial interrogation. Hopkins, 774 P.2d at 852. The district court made the following findings based on the totality of the circumstances:
[t]he defendant was involved in an accident. When the original Trooper arrived at the scene ... the defendant was unconscious. He was taken from that scene on Flight For Life to Saint Anthony’s Hospital; that he was undergoing treatment at Saint Anthony’s Hospital; that he was then contacted by another trooper, advised of his rights; at the time that he was going in and out of sleep; that any — in answers to questions, the defendant didn’t know what day it was. Didn’t know what road the accident was on. Didn’t remember if anyone was in the car, and thought that he was in an apartment in Highland Village.
These findings clearly establish that the district court focused its inquiry on May's ability to comprehend the situation — whether he could knowingly and intelligently waive his Miranda rights — rather than on any incidence of police misconduct. The district court determined that May, as a result of his traumatic experiences and as evidenced by his confused answers to the officer’s questions, was not cognizant of his surroundings or the events then taking place. Although the district court set forth its ruling in terms of voluntariness, May’s ability to comprehend what was happening was the primary factor in the district court’s determination that the waiver was not valid.
The district court conducted its waiver assessment and expressed the basis *884of its ruling in the' same manner as was done in Fordyce, 612 P.2d 1131. In that case, we affirmed the suppression of a custodial statement made by a woman while in intensive care. Although the woman waived her Miranda rights and, furthermore, “appeared to be oriented as to person, time and place”, id. at 1133, the trial court found determinative the expert witness testimony that the woman was actually suffering from morphine intoxication at the time. The fact that the police officers were unaware of her intoxication was not dispositive.6 The trial court found that the woman was unable to understand the consequences of making her statement (which is the present “knowing and intelligent” prong) and, therefore, her waiver was not voluntary. Id. at 1134. We affirmed that determination, but have since refined the waiver test to encompass the two dimensions discussed above.
We decline to remand this case for further findings because of a mere technical error on the part of the district court. A close examination of the ruling reveals that although the language used in the ruling (i.e. “voluntary”) is incorrect, the district court did conduct the proper assessment of the validity of the waiver by focusing on the “knowing and intelligent” aspect of the test. The district court essentially determined that May was unable to comprehend the waiver that he gave, and, thus, his waiver was invalid. We defer to the trial court’s finding as supported by the record. See People v. McIntyre, 789 P.2d 1108 (Colo.1990). The ruling of the trial court is affirmed.
ERICKSON, J., concurs in the result only.
VOLLACK, J., dissents.
ROVIRA, C.J., does not participate.

. Miranda v. Arizona, 384 U.S. 436, 86 S.Ct. 1602, 16 L.Ed.2d 694 (1966).


. § 18-3-106, 8B C.R.S. (1993 Supp.).


. We do not address the underlying issue of whether the defendant was in police custody and subject to interrogation for Miranda purposes at the time of the interview with Trooper Hollis. The suppression hearing transcript indicates that the prosecutor briefly attempted to raise the custody issue but quickly abandoned that line of argument without completing it. This issue was not raised on appeal, and both parties have assumed that the defendant was subjected to a custodial interrogation. The People’s primary argument on appeal, that the defendant validly waived his Miranda rights, concedes the custodial nature of the interrogation. See, e.g., the People’s Opening Brief presenting the issue for review as to whether the trial court "incorrectly conclude[d] that the defendant did not knowingly and voluntarily waive his Miranda rights and therefore, erroneously suppress[ed] his statements from use at trial....” Therefore, we will assume for purposes of this appeal that the defendant was in fact in custody at the time of the interrogation.


.This two-part test for determining the validity of an alleged waiver of one’s Fifth Amendment rights under Miranda must be distinguished from the one-part test for determining whether an inculpatory statement was made voluntarily for purposes of the due process clause of the Fourteenth Amendment. When Miranda rights *883attach, i.e., when the person is subjected to a custodial interrogation, the inquiry is not only whether or not the waiver was made voluntarily, but also whether the waiver was made knowingly and intelligently.


. We address the issues raised by the parties only; however, we are not unmindful of the Fourteenth Amendment due process concerns attendant to noncustodial or other statements. Here May does not allege the existence of "police overreaching” or that the police exploited a physical or mental weakness of his, which would require that we determine whether May's purported confession was given voluntarily. Colorado v. Connelly, 479 U.S. 157, 107 S.Ct. 515, 93 L.Ed.2d 473 (1986). For purposes of determining the voluntariness of a defendant’s confession, both the conduct of the police and the condition of the defendant at the time the confession was made must be examined. See, e.g. Mincey v. Arizona, 437 U.S. 385, 98 S.Ct. 2408, 57 L.Ed.2d 290 (1978); Jackson v. Denno, 378 U.S. 368, 377, 84 S.Ct. 1774, 1781, 12 L.Ed.2d 908 (1964); Reck v. Pate, 367 U.S. 433, 81 S.Ct. 1541, 6 L.Ed.2d 948 (1961).


. The People argue that the defendant May was coherent and aware when he gave the waiver, thus rendering it valid, and his subsequent confusion and incoherence during the questioning should not taint the prior validity. We are not persuaded. The circumstances as a whole — the injuries, the fact that the entire period of questioning from the waiver to the end lasted only ten to fifteen minutes, the jumbled and incorrect answers — indicate that May was not sufficiently aware at the time of the waiver. Under Fordyce, the officer’s belief that May was aware is not dispositive.